Citation Nr: 1443692	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material new evidence has been submitted to reopen a service connection claim for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for Irritable Bowel Syndrome (IBS).

7.  Entitlement to service connection for migraines (headaches) to include as secondary to tinnitus and/or a cervical spine disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a cervical disability.

10.  Entitlement to service connection for rhinitis.

11.  Entitlement to an increased rating in excess of 30 percent for a right shoulder disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979, and had subsequent verified periods of Active Duty for Training purposes (ACDUTRA) from August 5, 1995 to August 1995; November 3, 1995 to November 5, 1995; June 22, 1998 to July 5, 1998 and  June 4, 2001 to June 15, 2001.  The Veteran was then reactivated and served on active duty from February 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision which denied that Veteran's claim to reopen his low back disability; an April 2007 rating decision which denied service connection for a left elbow disability, left hip disability, left knee disability, hypertension, and a claim for an increased rating in excess of 30 percent for a right shoulder disability; a December 2008 rating decision which denied service connection for IBS, headaches to include as secondary to tinnitus and/or a cervical spine disability; a July 2009 rating decision which denied service connection for rhinitis; and a February 2010, rating decision which denied service connection for a cervical spine disability, all issued by the San Juan, Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 30, 2008 letter to VA, the Veteran withdrew his claims for service connection for anxiety and arthritis of the rotator cuff.  Additionally, in an October 2012 rating decision the RO granted the Veteran's claim for a left shoulder disability.  Thus, these issues are no longer on appeal. 

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The issues of entitlement to an increased rating in excess of 30 percent for a right shoulder disability and entitlement to service connection for headaches (migraines) to include as secondary to a cervical disability and/or tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is at least as likely as not related to his active service. 

2.  The Veteran's left elbow disability is at least as likely as not related to his active service.

3.  The Veteran's left hip disability was incurred in service.

4.  The Veteran's left knee disability was incurred in service

5.  The preponderance of the evidence fails to establish an etiological relationship between the Veteran's IBS and his GERD and medication associated with his service connected disabilities.

6.  The Veteran's hypertension was incurred in service.

7.  Affording the Veteran the benefit of the doubt, his cervical disability is at least as likely as not related to his active service.

8.  The competent and credible evidence fails to establish that the Veteran has been diagnosed as having rhinitis any time since he filed his claim of entitlement to service connection for such disorder.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied service connection for a lumbar paravertebral myositis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since August 1998 sufficient to reopen a claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.158 (2013).

3.  The criteria for service connection for a low back disability are met.  
38 U.S.C.A. §§ 101(22)(23)(24), 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for secondary service connection for a left elbow disability are met. 38 U.S.C.A. §§ 101(22)(23)(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

5.  The criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§101(22)(23)(24), 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 101(22)(23)(24), 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for IBS have not been met. 38 U.S.C.A. 
§§ 101(22)(23)(24), 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

8.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§101(22)(23)(24), 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for a cervical disability have been met.  38 U.S.C.A. §§ 101(22)(23)(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

9.  The criteria for service connection for rhinitis have not been met. 38 U.S.C.A. §§ 101(22)(23)(24), 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the case of the Veteran's claims of entitlement to service connection for IBS and rhinitis, notice was provided to the Veteran in November 2008 and April 2009, prior to the adjudication of his claim in December 2008 and July 2009 respectively.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claims and to seek relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, service personnel records, identified private treatment records, and identified VA treatment records with the claims file.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) .  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
VA has not provided a medical examination or obtained a medical opinion with regard to the Veteran's claim for rhinitis.  The evidence does not establish that the Veteran has a current disability or recurrent symptoms of rhinitis.  Outside, of the Veteran's claim for rhinitis, the Board finds that there is no medical evidence of persistent or recurrent symptoms and no current diagnosis and thus, an examination is not warranted.

In November 2008, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether the Veteran's recurrent complaints of IBS were related to his medication.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's symptoms.  The examiner provided a sufficiently detailed description of this disability, and the examiner provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

New and Material Evidence - Low Back Disability

The RO issued a decision in August 1998 that denied service connection for lumbar paravertebral myositis.  The decision was based on the finding that there was no evidence of the disability of treatment or diagnosis of a back disability in service, and that the evidence failed to establish a link between the Veteran's claim and his service.  Evidence considered by the RO includes the Veteran's statement in his application for benefits that his low back disability was related to service, his service treatment records (STRS), a Line of Duty report (LOD) which reported the Veteran injured himself when jumping down from a truck, and two third party statements.  The Veteran did not appeal the August 1998 decision, nor did he submit any new and material evidence within a year of the decision.  See 38 C.F.R. § 3.156(b) ; Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the August 1998 rating decision was a final denial of the claim. 

The evidence received since the August 1998 decision includes the report of a June 2008 private examiner which explains that the Veteran's low back disability is related to his active duty service.  The report is new in that it was not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence indicates that the Veteran's current low back strain is related to his active service.  This evidence is both new and material to the low back disability claim.  See 38 C.F.R. § 3.1556(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime). 38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  Active service is defined as active duty, any period of active duty for training during which the individual concerned was disabled or died for a disease or injury incurred or aggravated in the line of duty; and an period of inactive duty training during which the individual concerned was disabled or died from any injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24).

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "[t]he reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions, and is consistent with the probable results of such known hardships." Caluza, 7 Vet. App. at 509. 

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 1131 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a) . The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3) ; 38 C.F.R. § 3.309(a) ; Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Low Back Disability

The Veteran was diagnosed with a paravertebral muscle spasms in an August 1998 VA examination.

An August 1995 LOD report indicated the Veteran fell while dismounting a two-and-a-half ton truck; a second LOD report in November 1995 indicated the Veteran fell in a hole and injured his low back; a third LOD report in June 1998 reports the Veteran exacerbated his chronic back pain while dismounting a five ton truck.  The Veteran contends that he injured his back in the first instance and his injury was further exacerbated from the subsequent incidents.  Contemporaneous private medical evidence indicates that the Veteran had lumbosacral pain following a fall in August 1995.  In June 2008, a private medical examiner provided a comprehensive evaluation of the treatment the Veteran received since the August 1995 injury and provided an opinion that the Veteran's current treatment for his lower back disability was caused by his August 1995 injury.  

Thus, after reviewing the evidence of record as a whole, and affording the Veteran the benefit of the doubt, the Board concludes that all the elements of service connection: a current diagnosis, an in-service injury, and a nexus or relationship between the two, are satisfied.  Accordingly, a grant of entitlement to service connection for a low back disability is warranted.

Left Elbow Disability

The Veteran was diagnosed with a left olecranon bursitis and epicondylitis in a January 2007 VA treatment note.  The Veteran contends that this disability was caused by his lack of use of his right arm due to his service connected right shoulder disability.

An LOD report from March 2003 indicated that the Veteran injured his left upper extremity due to the overuse of his right upper extremity.  In a November 2005 VA treatment note, a VA clinician stated that the Veteran's left elbow pain was due to his overuse of his left arm because of the lack of use of his right arm disability.  In December 2006, a VA clinician noted again that the Veteran's left elbow pain was due to the overuse of his left arm.  In June 2008, a private medical examiner opined that the Veteran's left elbow medial epicondylitis and bicipital tendonitis was due to the Veteran's over used left hand, and thus, this disability was related to his military service.  

Thus, after reviewing the evidence of record as a whole, and affording the Veteran the benefit of the doubt, the Board concludes that all the elements of secondary service connection: 1) a current diagnosis 2) which was proximately caused by
a service-connected disability, are satisfied.  Accordingly, a grant of entitlement to service connection for a left elbow disability is warranted.


Left Hip - Degenerative Joint Disease

The Board notes that the Veteran's left hip - degenerative joint disease is a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 1131 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran had active duty service from February 2003 to August 2004. The first evidence of record of arthritis of the left hip comes from a March 2004 letter the Veteran submitted to the Physical Examination Board during active service to consider his left hip degenerative joint disease.  In April 2005, within a year of his separation from active duty, a VA treatment note includes a reference to an x-ray which reveals left hip DJD.  Thus, the Veteran demonstrated a diagnosis of arthritis of the left hip within one year of separation from service.

To warrant service connection on a presumptive basis for this disability, the Veteran's left hip degenerative joint disease must have been at least 10 percent compensable.  A 10 percent evaluation is warranted based on limitation of motion of a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  As a threshold matter, the Board notes under 38 C.F.R. §  4.45 the hip is a major joint.  The Board notes that the same April 2005 treatment note, which indicated that the Veteran had left hip degenerative joint disease, observed that the Veteran suffered from legs numbness and swelling.  Accordingly, the Board finds that the 10 percent criteria were met and the Veteran's left hip degenerative joint disease satisfies the presumptive service connection requirements under 38 C.F.R. §§ 3.307, 3.309.

Left Knee Disability - Degenerative Joint Disease

The Board notes that the Veteran was diagnosed with degenerative joint disease of the left knee in a radiology report in January 2004 while he was on active duty service, and still has a diagnosis of degenerative joint disease of the left knee.  As noted above degenerative joint disease is considered a chronic condition.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Accordingly, pursuant to 38 C.F.R. 3.303(b), the Veteran's arthritis of the left knee is service-connected, and his claim is granted.  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation [38 C.F.R. § 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

IBS

The Veteran contends that his IBS is associated with his GERD and or secondary to his medication for his service-connected disabilities.  The Board notes at the onset that the Veteran has never contended that his IBS is directly related to his active duty service.  

The Veteran filed a claim for gastro esophageal reflux disease (GERD), to include IBS, in June 2008.  The Board notes that the Veteran's claim for GERD was later granted in an October 2012 rating decision.  However, in the original December 2008 rating decision which denied IBS, this condition was listed as a separate claim which was perfected to the Board.  Accordingly, this claim is adjudicated separately from his GERD claim. Turning to the claim for IBS, the Board observes that the Veteran was scheduled for a VA examination in November 2008 to assess his complaint.  The VA examiner conducted an examination of the Veteran's stomach and reported the Veteran's symptoms of diarrhea and constipation.  The examiner diagnosed IBS.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Here, the competent medical evidence from the November 2008 VA examination found the Veteran's IBS was not associated with the Veteran's GERD as the two diseases have two entirely different and distinct and separate pathophysiological process and different body location which are not related to each other.  Regarding the Veteran's contention about his medication, the VA examiner first noted all the medication the Veteran was currently taking for his service-connected disabilities, and then reviewed the medical literature associated with his service connected medications, and the examiner opined that based on a review of the literature associated with these medications there could be no relationship between the Veteran's current IBS and the medications prescribed for his service-connected disabilities.  

Additionally, other than the VA examination, the Board finds it revealing that there is little to no evidence or diagnoses of IBS in either VA treatment records or private treatment records.  While the Veteran contends that his IBS is related to either his service-connected medication or his GERD, he has not demonstrated the competence to determine the relationship between the side effects of particular medication and/or pathophysiological processes.  While the Board finds that the Veteran is competent to report his complaints of diarrhea and constipation, the Veteran does not have the necessary competence to associate these symptoms to specific medication associated with his service connected disabilities or a another disease.  This type of determination requires medical knowledge and expertise as it requires review and knowledge of clinical studies relating to medications and their impact as well as the complex medical bases for GERD and IBS. The Board finds the VA examiner's opinion regarding the etiology of his IBS the only competent evidence, and the most probative, based on his review of the clinical evidence, consultation with the Veteran and rationale underpinning his conclusion.  

The Board acknowledges that the Veteran submitted a positive private medical nexus opinion in September 2009.  However, the Board finds that this opinion is of little probative value when weighed against the VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board so finds because the  pertinent part of the September 2009 private opinion does not provide any basis underscoring the conclusion that the Veteran's IBS is etiologically related to his military service.  Instead, the Veteran attaches his own statement concerning his limited treatment for IBS which is followed by the private examiner's conclusory opinion.  Consequently, the Board finds that the VA examiner's November 2008 opinion is of greater probative value for the reasons discussed above.  The Board also observes in weighing the two opinions that outside of the Veteran's contention, there little documented medical evidence of IBS and/or treatment for IBS.  These omissions are compounded when considering the comprehensive care the Veteran has received in this period of time.  It would follow that if the Veteran IBS was caused by his either his GERD or medication it would be reported in his private or VA treatment records wherein other similar symptoms and complaints unrelated to this condition were reported and treated.  These omissions are further compounded by the detailed and extensive level of medical treatment the Veteran has received by private physicians and the VA.  

Considering the foregoing, the preponderance of the evidence is against a finding that the Veteran's IBS is associated with either his medication for his service-connected disabilities or his service connected GERD.  Accordingly, the Board finds that the claim of entitlement to service connection for IBS must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Hypertension

The Board notes that the Veteran was diagnosed with hypertension in an April 2003 STR while he was on active duty.  The Board acknowledges that hypertension is considered a chronic condition.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran has a current diagnosis of hypertension and was diagnosed with this condition subsequent to service in April 2004 and June 2005. Accordingly, pursuant to 38 C.F.R. 3.303(b), the Veteran's arthritis of the left knee is service-connected, and his claim is granted.  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation [38 C.F.R. § 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Cervical Disability

The Veteran was diagnosed with a discogenic chronic cervicalgia in a January 2011 private medical report which states that this diagnosis was confirmed with diagnostic testing, CT scan, and MRI.  The Veteran contends that this disability was aggravated by his low back disability.

An LOD report from June 1998 reported that the Veteran strained his neck while getting down from a five ton truck.  A subsequent June 1998 "sick slip" indicates that the Veteran had experienced a neck strain.  In a March 2003 LOD report it was recorded that the Veteran could not wear his helmet due to pain.  In a subsequent period of active duty service, an April 28, 2004, VA treatment note relates that the Veteran was suffering from "cervical problems."  In a June 2005 VA treatment note it was reported that the Veteran was suffering from posterior neck pain.  A subsequent June 2005 VA treatment note reports that the Veteran indicated that the pain in his posterior neck was constant.  Finally, a September 2010 VA treatment note reports that the Veteran has lost cervical lordosis, with severe tenderness in bilateral neck and cervico-dorsal region with muscle spasms associated.  

In September 2009 a private medical examiner opined that the Veteran's chronic neck strain was due to a trauma in the military.  The examiner based this opinion on the March 2003 LOD record wherein the examiner interprets a notation about the Veteran's chronic back pain to mean both the lumbar and cervical spine.  The examiner basis this interpretation on the fact that it was reported that the Veteran was having difficulty wearing his helmet.  The examiner also directs attention to an April 2004 VA treatment note wherein the Veteran relates his chronic cervical problems along with his chronic low back problems to a physician.  

Thus, after reviewing the evidence of record as a whole, and affording the Veteran the benefit of the doubt, the Board concludes that all the elements of service connection: a current diagnosis, a in-service injury, and a nexus or relationship are satisfied.  Accordingly, a grant of entitlement to service connection for a cervical disability is warranted.

Rhinitis

Service treatment records, private treatment records, and VA treatment records are silent for a diagnosis, report of symptoms, or treatment of rhinitis. On review of the evidence above, the Board finds that there is no evidence that the Veteran currently suffers from rhinitis.  Given the lack of competent evidence showing that the Veteran has rhinitis at present, the claim for chronic rhinitis must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.

Service connection for a low back disability is granted.

Service connection for a left elbow disability is granted.

Service connection for a left hip disability is granted.

Service connection for a left knee disability is granted.

Service connection for IBS is denied.

Service connection for hypertension is granted.

Service connection for cervical disability is granted.

Service connection for rhinitis is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for an increased rating for his right shoulder disability and entitlement to service connection for headaches (migraines) to include as secondary to tinnitus and/or a cervical spine disability.

Right Shoulder Increased Rating

The Veteran claimed in a June 2008 statement that his right shoulder disability has worsened since his last VA examination.  The Veteran's last VA examination, to determine the status of his right shoulder disability, was in January 2007.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Migraines

A VA opinion should be provided regarding the Veteran's claim for service connection for headaches (migraines) to include as secondary to tinnitus and/or his now service-connected cervical spine disability.  The Board notes that neither the VA examiner nor the Veteran's provided private examiner commented on the Veteran's previous diagnosis in November 1995 of migraines and the possibility that 1) the migraines are related directly to service and 2) that the Veteran's migraines preexisted his injury to his left ear tympanic trauma from the firing range.

The first reports of headaches comes from a November 1978 service treatment record wherein, the Veteran complains of constant headaches which he believes may be caused by his eye problem.  The clinician determines this is not the case.  However, the Veteran later files a claim for service connection for an eye condition which was examined in a December 1982 VA exam.  This examiner found that the Veteran had no eye condition outside of a refractory disorder.  However, in a November 1995 physical exam conducted by the department of defense, a clinician provides the Veteran with a diagnosis of migraines.

A VA treatment note in July 2002 noted the Veteran was experiencing headaches with nausea.  Later in a February 2003 STR, a clinician expresses concern that the Veteran could be suffering from Meniere's disease.

In November 2008, the Veteran filed a claim for service connection for headaches secondary to hearing trauma at a firing range while on active duty.

In June 2008, a private medical examiner detailed the Veteran history of chronic headaches stating the Veteran received trauma to his left tympanic membrane while in active duty in December 2002, and in the past year the Veteran has received care for chronic headaches at an Emergency Hospital.  The examiner notes that the Veteran's headaches are chronic and have persisted for the last year and that these headaches are related to the trauma to his ear from the incident at the firing range in December 2002.  This examiner concludes that the Veteran headaches are related to his military career.

In January 2009 a VA treatment note states that the Veteran was experiencing headaches suggestive of a tensional type, this diagnosis was continued later in a May 2009 VA treatment note.  In July 2009, the Veteran filed a claim for service connection for headaches secondary to a cervical spine disability and/or service-connected disabilities.  A September 2009 private medical treatment note documents the prescription of Fioricet, which is noted as treatment for the Veteran's migraines.  

In September 2009, a private medical examiner opined that the Veteran headaches were due to his military service.  In providing this opinion, the private examiner includes a statement from the Veteran detailing his symptoms of nausea, visual disturbances, and dizziness.  The examiner details that the Veteran sought treatment for these headaches at an Emergency Hospital in February 2008 and July 2008.  The statement continues to detail how the Veteran sought treatment in September 2008 from a VA medical facility, and in January 2009 and in September 2009, he returned to an Emergency Hospital for treatment.  The VA examiner also attaches her own history of care for the Veteran which includes July 2008 visit for headaches and notes that the Veteran received the medication Fioricet a medication used to treat migraines in September 2008.

A September 2010 VA treatment note the Veteran is experience headaches suggesting of tensional type vs migraine type.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his right shoulder disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  If the examiner provides an opinion it should be supported by rationale.

2.  Send the claims folder to an appropriate medical professional to provide a medical opinion, make sure a copy of this Remand is included: 

(A). Addressing whether it is at least as likely as not that the Veteran's headaches (migraines) are directly related to his active service.  

(B).  Addressing, whether it is at least as likely as not that the Veteran's headaches were caused by or aggravated by his now service-connected cervical spine disability.

(C). Addressing, whether it is at least as likely as not that the Veteran's headaches (migraines) were caused by aggravated by his service-connected tinnitus, specifically his ear trauma in service.

In rendering an opinion the VA examiner's attention is drawn to this chronological list of evidence:

(i).  In a November 1978 service treatment record, the Veteran complains of constant headaches.  

(ii).  In a November 1995 physical exam conducted by the Department of Defense, a clinician provides the Veteran with a diagnosis of migraines.

(iii).  A VA treatment note in July 2002 notes the Veteran was experiencing headaches with nausea.  

(iv).  A February 2003 service treatment record wherein a clinician expresses concern that the Veteran could be suffering from Meniere's disease.

(v).  A June 2008 report wherein, a private medical examiner detailed the Veteran history of chronic headaches stating the Veteran received trauma to his left tympanic membrane while in active duty in December 2002, and in the past year the Veteran has received care for chronic headaches at an Emergency Hospital.  This examiner notes that the Veteran's headaches are chronic and have persisted for the last year and that these headaches are related to the trauma to his ear from the incident at the firing range in December 2002.  This examiner concludes that the Veteran headaches are related to his military career.

(vi).  A January 2009 VA treatment record wherein it is noted that the Veteran was experiencing headaches suggestive of a tensional type.  A September 2009 private medical treatment note documents the prescription of Fioricet, which is noted as treatment for the Veteran's migraines.  

(vii).  A September 2009 private medical treatment note documents the prescription of Fioricet, which is noted as treatment for the Veteran's migraines.  

(viii).  A September 2009 medical report wherein a private medical examiner opined that the Veteran headaches were due to his military service.  In providing this opinion, the private examiner includes a statement from the Veteran detailing his symptoms of nausea, visual disturbances, and dizziness.  The examiner details that the Veteran sought treatment for these headaches at an Emergency Hospital in February 2008 and July 2008.  The statement continues to detail how the Veteran sought treatment in September 2008 from a VA medical facility and returned to an Emergency Hospital in January 2009 and in September 2009 due to his headaches.  The VA examiner also attaches her own history of care for the Veteran which includes July 2008 visit for headaches and notes that the Veteran received the medication Fioricet a medication used to treat migraines in September 2008.

(ix).  A September 2010 VA treatment note the Veteran is experience headaches suggestive of tensional type vs migraine type.

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of formulating an opinion on the above question.  A notation to the effect that this review has taken place should be made in the evaluation report.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained. 

3. Ensure that the examination report complies with this remand and the questions presented in this request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for a right shoulder disability and entitlement to service connection for headaches (migraines) to include as secondary to a cervical disability and/or tinnitus. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


